UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 27, 2010 Center Financial Corporation (Exact name of Registrant as specified in its charter) Commission file number:000-50050 California 52-2380548 (State of Incorporation) (IRS Employer Identification No) 3435 Wilshire Boulevard, Suite 700, Los Angeles, California90010 (Address of principal executive offices) (213) 251-2222 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition On October 27, 2010, Center Financial Corporation issued a press release concerning its results of operations and financial condition for the three and nine months ended and as of September 30, 2010. A copy of the press release is attached hereto as Exhibit 99.1. The information in this report (including Exhibit 99.1) is being furnished pursuant to Item2.02 and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item9.01. Financial Statements and Exhibits (c) Exhibits Press release concerning results of operations and financial condition for the three and nine months ended and as of September 30, 2010. SIGNATURES Pursuant to the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized: Date: October 27, 2010 /s/ Douglas J. Goddard Center Financial Corporation Interim Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description Press release concerning results of operations and financial condition for the three and nine months ended and as of September 30, 2010.
